Wiswell, C. J.
P. S., c. 24, § 43, provides that: “Towns shall pay expenses necessarily incurred for the relief of paupers by an inhabitant not liable for their support, after notice and request to the overseers, until provision is made for them.” But neither this nor any other statute creates any liability upon the part of a municipality to re-imburse an inhabitant of another town for expenses *241incurred by him in , such other town for the relief of a pauper. Warren v. Islesborough, 20 Maine, 442; Boothby v. Troy, 48 Maine, 560.
In this case the plaintiffs, living in the town of Lincoln, sue the inhabitants of the town of Woodville, for the board of a person having her pauper settlement in the latter town, which board was furnished in .the town where the plaintiffs reside, after notice to the defendant town. The statute gives no such remedy.
It is undoubtedly true that a town may become liable to an inhabitant of another town for relief furnished a pauper, by virtue of a contract between the town and the person furnishing relief, but no such contract, either express or implied, is shown in this case.
In accordance with the stipulation of the report, the plaintiffs will be nonsuited.

Plaintiffs Nonsuit.